 

Exhibit 10.20(c)

 



OMNIBUS Amendment No. 3 to NOTES

 

This Omnibus Amendment No. 3, dated as of October 23, 2017 (this “Amendment”),
is made by and among Ivy Science & Technology Fund, Waddell & Reed Advisors
Science & Technology Fund and Ivy VIP Science & Technology (each, a “Lender” and
together, the “Lenders”), and Marrone Bio Innovations, Inc. (the “Borrower”),
with respect to those certain senior secured promissory notes, dated August 20,
2015 (each as amended, modified, renewed, extended or amended, restated, or
replaced from time to time, a “Note”, and collectively, the “Notes”) which
Borrower has issued to the Lenders.

 

The parties hereto understand and agree that the clause (xix) of the definition
of “Permitted Indebtedness” in Annex I (Definitions) of each Note is hereby
amended and restated in its entirety as follows: “(xix) Indebtedness of the
Borrower owing to Ospraie Management, LLC (and its successors and assigns) from
time to time under the Amended and Restated Promissory Note, originally issued
on October 12, 2017 and amended and restated on or about the date hereof, and
all other obligations incurred thereunder, and any similar term in any
amendment, restatement, modification, replacement, refinancing, refunding,
renewal or extension thereof.”

 

*       *       *

 

 1 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  LENDER:         IVY SCIENCE & TECHNOLOGY FUND   By: Ivy Investment Management
Company, its Manager         By: /s/ Zachary H. Shafran   Name: Zachary H.
Shafran   Title: SVP         WADDELL & REED ADVISORS SCIENCE & TECHNOLOGY FUND  
By: Waddell & Reed Investment Management Company, its Manager         By: /s/
Zachary H. Shafran   Name: Zachary H. Shafran   Title: SVP         IVY VIP
SCIENCE & TECHNOLOGY   By: Ivy Investment Management Company, its Manager      
  By: /s/ Zachary H. Shafran   Name: Zachary H. Shafran   Title: SVP        
BORROWER:         MARRONE BIO INNOVATIONS, INC.         By: /s/ James B. Boyd  
Name: James B. Boyd   Title: President and Chief Financial Officer

 



 S-1 

 

 

